Exhibit 10.1

SUBLEASE

AGREEMENT OF SUBLEASE (this “Agreement” or “Sublease”), made as of the 3rd day
of May, 2007, between Getty Images (US), Inc. (“Sublandlord”), a New York
corporation, having an office at 601 North 34th Street, Seattle, Washington
98103 and Cardinia Real Estate, LLC, (“Subtenant”), a Delaware limited liability
company, having an office c/o Omnicom Group Inc., at 437 Madison Avenue, New
York, New York 10022.

WITNESSETH:

WHEREAS, by agreement of lease and various amendments thereto as annexed hereto
as Schedule A and made a part hereof (the “Prime Lease”), between The Rector,
Church Wardens and Vestrymen of Trinity Church in the City of New York (“Prime
Landlord”) and Sublandlord, as tenant, Prime Landlord leased to Sublandlord
certain premises (the “Prime Lease Premises”) more particularly described in the
Prime Lease in the building (the “Building”) located at 75 Varick Street, New
York, New York; and

WHEREAS, Sublandlord desires to sublease to Subtenant, and Subtenant desires to
hire from Sublandlord, a portion of the Prime Lease Premises, consisting of the
entire 6th floor in the Building (the area so sublet is hereinafter referred to
as the “Premises” and is described in the diagram annexed hereto as Schedule B),
on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed as follows:

1.         SUBLEASING OF PREMISES. Sublandlord hereby subleases to Subtenant and
Subtenant hereby hires from Sublandlord the Premises for the Term, as defined
below.

2.        CONDITION OF PREMISES. On the Commencement Date (as hereinafter
defined), Sublandlord shall deliver the Premises, and Subtenant agrees to accept
the Premises, vacant, broom clean and in “as is” condition subject to
Sublandlord’s obligations hereunder, if any. Sublandlord shall not be obligated
to perform any work or furnish any materials in, to or about the Premises in
order to prepare the Premises for use or occupancy by Subtenant or otherwise
except as provided for in this Sublease.

3.        TERM OF SUBLEASE. The term (“Term”) of this Sublease shall commence on
the latest of the following to occur: (i) delivery of the Premises to Subtenant
in the condition required by Article 2 hereof, (ii) Subtenant’s receipt of the
written consent of Prime Landlord to this Sublease, and (iii) June 1, 2007 (the
“Commencement Date”) and, unless sooner terminated as herein provided, shall
expire on March 30, 2015 (the “Expiration Date”). The parties agree to enter
into a Commencement Date Agreement promptly following same memorializing the
actual Commencement Date, but failure to do so shall not relieve any party of
any obligations hereunder.

4.        PRIME LANDLORD’S CONSENT. This Sublease is subject to and conditioned
upon Sublandlord obtaining the written consent of Prime Landlord to this
Sublease.



--------------------------------------------------------------------------------

Sublandlord shall promptly request such consent and use commercially reasonable
efforts to obtain same at Sublandlord’s sole cost and expense, but shall not be
required to incur any extraordinary expense in doing so. Subtenant shall
cooperate with Sublandlord, at no cost or expense to Subtenant, to obtain such
consent and shall provide all information concerning Subtenant that Prime
Landlord shall reasonably request. If such consent is refused or if Prime
Landlord shall otherwise fail to grant such consent within forty five (45) days
after the date of this Sublease, then either party may, but shall not be
obligated, by written notice to the other, given at any time prior to the
granting of such consent, to terminate and cancel this Sublease, whereupon
within five days after receipt of such notice of termination Sublandlord shall
refund to Subtenant any Rental and Deposit (as hereinafter defined) paid in
advance hereunder. Upon the making of such refunds, neither party hereto shall
have any further obligation to the other under this Sublease, except to the
extent that the provisions of this Sublease expressly survive the termination of
this Sublease.

5.        RENT.

A.        Subtenant covenants and agrees to pay to Sublandlord, in lawful money
of the United States during the term hereof fixed rent (“Fixed Rent”) of
$218,910.00 per month or $2,626,920.00 per annum commencing on that date which
shall be six (6) months following the Commencement Date (the “Rent Commencement
Date”) through the Expiration Date. Subtenant shall pay the first monthly
installment of Fixed Rent payable under this Sublease on or before the Rent
Commencement Date.

B.        In addition to the Fixed Rent, Subtenant covenants and agrees to pay,
from and after, the Commencement Date, the following amounts as additional rent
under this Sublease (“Additional Rent”). Except for the Operating Expense
Escalation Payment, as defined below, which amount shall be payable monthly in
the same manner as Fixed Rent is paid, Sublandlord shall bill Subtenant for each
item of Additional Rent promptly after the amount becomes known and Subtenant
shall pay each amount so billed within ten (10) days after being billed
therefor. The Additional Rent items to be paid by Subtenant are as follows:

(i)        Operating Expense Escalation. Commencing twelve (12) months following
the Commencement Date, Subtenant shall pay Sublandlord an Operating Expense
Escalation equal to two and one half percent (2.5%) per annum of the prior
year’s Fixed Rent in lieu of any other payment on account of escalations in
operating expenses for the Building, the Prime Lease Premises or the Premises,
pursuant to the Prime Lease or otherwise (the “Operating Expense Escalation
Payment”). For purposes of illustration, the Fixed Rent plus Operating Expense
Escalation commencing twelve (12) months following the Commencement Date shall
be as follows on a monthly and annual basis (it being understood that (i) the
dates set forth below are based upon a Commencement Date of June 1, 2007 and in
the event that the Commencement Date varies from that date, the dates set forth
below shall vary accordingly) and (ii) if the final period is less than twelve
(12) months, then the per annum sum of Fixed Rent plus Operating Expense
Escalation for such period shall be prorated).

 

June 1, 2007 – May 31, 2008

   $ 2,626,920.00/annum    $ 218,910.00/month

June 1, 2008 – May 31, 2009

   $ 2,692,593.00/annum    $ 224,382.75/month

June 1, 2009 – May 31, 2010

   $ 2,759,907.80/annum    $ 229,992.31/month

June 1, 2010 – May 31, 2011

   $ 2,828,905.52/annum    $ 235,742.13/month

June 1, 2011 – May 31, 2012

   $ 2,899,628.47/annum    $ 241,635.71/month

June 1, 2012 – May 31, 2013

   $ 2,972,119.18/annum    $ 247,676.60/month

June 1, 2013 – May 31, 2014

   $ 3,046,422.16/annum    $ 253,868.51/month

June 1, 2014 – Expiration Date

   $ 3,122,582.71/annum    $ 260,215.22/month

 

2



--------------------------------------------------------------------------------

ii.        Real Estate Tax Escalations. Commencing July 1, 2008, Subtenant shall
pay real estate tax escalations calculated as provided in Article Thirty of the
Prime Lease except that (a) the Base Year shall be computed as the Real Estate
Taxes for the fiscal 2007/2008 year, (b) for purposes of this calculation only,
Subtenant’s “Proportionate Share” shall be 33.35% (calculated on the basis of
the Premises being deemed to contain 72,970 rentable square feet and
Sublandlord’s estimation that the Prime Lease Premises is deemed to contain
218,783 square feet); (c) “Subsequent Year” shall mean the twelve month period
commencing July 1, 2008. Notwithstanding the foregoing, Subtenant shall not be
responsible for any late fees, penalties, or interest imposed as a result of
Sublandlord’s failure to timely pay Taxes, provided that Subtenant has timely
paid Taxes to Sublandlord.

iii.        Electricity. Subtenant is required to pay for electricity at 100% of
Sublandlord’s cost therefor as tenant under the Prime Lease, including all taxes
and surcharges, as “Electricity Additional Rent” pursuant to the terms of
Article Ten of the Prime Lease; as such amount may be increased or decreased
from time to time, pursuant to the terms of the Prime Lease. All charges for the
consumption of Electricity will be measured by submeter(s) measuring only the
consumption at the Premises, which submeter will be installed and paid for by
Sublandlord prior to the Commencement Date. For any period of time during the
Term in which the submeter is not installed and operational, Subtenant shall pay
Sublandlord Subtenant’s Proportionate Share of electricity based on bills
delivered to Sublandlord by Prime Landlord.

iv.        Condenser Water. Subtenant shall pay for condenser water on a direct
pass-through basis from Prime Landlord as set forth in Prime Lease.

v.        Other. If Sublandlord shall be charged with respect to the Premises
for any other sums or charges pursuant to the provisions of the Prime Lease,
including, without limitation, for overtime or other extra services (provided
that Subtenant requested such overtime or other extra services), then Subtenant
shall be liable for such portion thereof as is proportionately attributable to
the Premises, or Subtenant’s Proportionate Share thereof if attributable to the
entire Prime Lease Premises, as Additional Rent under this Sublease and such
sums shall be due and payable by Subtenant to Sublandlord on demand. The
foregoing shall not be deemed to require Subtenant to make payments in respect
of charges incurred by Sublandlord by reason of the acts or omissions of
Sublandlord or any other sublessee.

vi.        Copies of Statements. Sublandlord shall furnish Subtenant with copies
of any statements relating to real estate taxes delivered by Prime Landlord to
Sublandlord. The statements as to real estate taxes and Operating Escalations
furnished by the Sublandlord pursuant to this Article shall be conclusive and
binding upon Subtenant unless within the later of (i) sixty (60) days after the
receipt of such statements, or (ii) sixty (60) days after the Subtenant has

 

3



--------------------------------------------------------------------------------

received a copy of the tax bill if the Subtenant has requested a copy of the tax
bill within sixty (60) days after receipt of the statements, Subtenant shall
notify Sublandlord that it disputes the correctness thereof, specifying the
particular respects in which such statements are claimed to be incorrect.
Pending the determination of such dispute, Subtenant shall pay Additional Rent
in accordance with such statements and such payment shall be without prejudice
to Subtenant’s position and to the Subtenant’s rights to a refund of any
overpayment. If the dispute shall be determined in Subtenant’s favor,
Sublandlord shall within five (5) business days after Sublandlord’s receipt of
the notice of such determination, pay Subtenant the amount of Subtenant’s
overpayment of Additional Rent resulting from compliance with such statements.
This provision shall survive the expiration or termination of the Sublease and
shall be binding on the successors of each party.

C.        i.        Fixed Rent and Operating Expense Escalation Payments shall
be due and payable in equal monthly installments in advance, two (2) days
preceding the first (1st) day of each calendar month during the Term. If and so
long as Subtenant, at Subtenant’s option, elects to make such payment by
electronic transfer into an account so designated by Sublandlord, the
aforementioned words “two (2) days preceding” shall be deemed deleted. As used
herein, the phrase “Business Days” shall mean all days except Saturdays,
Sundays, and days on which banks located within the State of New York are
required or permitted to be closed. If the Commencement Date shall be other than
the first day of a month or the expiration or sooner termination of the Term is
other than the last day of a month, the monthly installments of Fixed Rent and
Operating Expense Escalation Payments payable hereunder for any such months
shall be prorated on a per diem basis based on the actual number of days in such
month.

ii.        If Sublandlord shall receive a refund of any amounts from the Prime
Landlord with respect to the Premises pursuant to the terms of the Prime Lease,
Sublandlord shall promptly notify Subtenant and refund to Subtenant the portion
thereof, if any, which shall have been paid by Subtenant hereunder.
Sublandlord’s obligations under this subsection shall survive the expiration or
sooner termination of the Term.

iii.        All of the amounts payable by Subtenant pursuant to this Sublease,
including, without limitation, Fixed Rent, Operating Expense Escalation
Payments, Additional Rent, and all other costs, charges, sums and deposits
payable by Subtenant hereunder (collectively, “Rental”), shall constitute
Additional Rent under this Sublease and shall be payable to Sublandlord or its
designee at such address as Sublandlord shall from time to time direct in
writing within five (5) days after receipt of a written invoice therefor,
together with reasonable documentation of such charge, except that Fixed Rent
and Operating Expense Escalation Payments shall be due and payable in accordance
with subparagraph (i) of this Section.

iv.        Subtenant shall promptly pay the Rental as and when the same shall
become due and payable without setoff, offset or deduction of any kind
whatsoever except as may be afforded to Sublandlord under the Prime Lease and,
in the event of Subtenant’s failure to pay same when due, Sublandlord shall have
all of the rights and remedies provided for in the Prime Lease or at law or in
equity in the case of nonpayment of rent. Subtenant’s obligation to pay Rental
shall survive the expiration or sooner termination of the Term.

 

4



--------------------------------------------------------------------------------

v.        If any Rental shall not be paid within five (5) days after the same is
due hereunder such unpaid Rental shall bear interest from the date on which such
Rental was originally due until the date when paid at a rate which is l  1/2
percent per month computed (on the basis of a 30 day month) from the date on
which Rental became due and payable to the date of payment on the amount of the
Rental.

D.        Free Rent Period. As set forth in subparagraph (A), the Subtenant
shall not be required to pay Fixed Rent and Operating Expense Escalation
Payments for the period beginning on the Commencement Date and ending six
(6) months after the Commencement Date. Provided that no default has occurred
and is continuing beyond any applicable notice and cure period, Subtenant shall
not be required to pay Fixed Rent and Operating Expense Escalation Payments for
the Premises during the following six (6) additional months: June 2008, December
2008, June 2009, December 2009, June 2010 and December 2010 at the then current
Fixed Rent.

6.        USE. Subtenant shall use and occupy the Premises for executive and
general offices and customary ancillary office uses in connection with
Subtenant’s business and for no other purpose. Provided Subtenant receives
Sublandlord’s prior written approval (which shall not be unreasonably withheld,
conditioned or delayed) and Prime Landlord’s prior written approval (which may
be withheld in Prime Landlord’s sole discretion), Subtenant shall be permitted
to modify its use during the Term of this Sublease.

7.        SUBORDINATION TO AND INCORPORATION OF THE PRIME LEASE.

A.        Except to the extent of any conflict between this Sublease and the
Prime Lease, in which event, as between Sublandlord and Subtenant, this Sublease
shall control, this Sublease and all of Subtenant’s rights hereunder are and
shall remain in all respects subject and subordinate to (i) all of the terms,
conditions and provisions of the Prime Lease, a true and complete copy of which
has been delivered to and reviewed by Subtenant and is attached hereto as
Schedule A, (ii) any and all amendments or modifications to the Prime Lease or
supplemental agreements relating thereto hereafter made between the Prime
Landlord and Sublandlord which do not in any respect contravene any express
rights granted to Subtenant hereunder, increase the obligations of Subtenant or
decrease the obligations of Sublandlord hereunder and (iii) any and all matters
to which the tenancy of Sublandlord, as tenant under the Prime Lease, is or may
be subordinate. The foregoing provisions shall be self-operative and no further
instrument of subordination shall be necessary to effectuate such provisions.

B.        Except as otherwise expressly provided in this Sublease, Subtenant
assumes and shall keep, observe and perform every term, provision, covenant and
condition on Sublandlord’s part pertaining to the Premises which is required to
be kept, observed and, performed pursuant to the Prime Lease (excepting any
monetary obligations of Sublandlord to Prime Landlord under the Prime Lease),
and which arises or accrues during the Term of this Sublease excepting any
obligations with respect to any portion of the Prime Lease Premises which is not
part of the Premises.

C.        Except as otherwise expressly provided in this Sublease, and except to
the

 

5



--------------------------------------------------------------------------------

extent inapplicable hereto or inconsistent herewith, the terms, provisions, and
conditions contained in the Prime Lease are incorporated in this Sublease by
reference, and are made a part hereof as if herein set forth at length,
Sublandlord being substituted for the “Landlord” under the Prime Lease,
Subtenant being substituted for the “Tenant” under the Prime Lease, and Premises
being substituted for “Premises” under the Prime Lease. The parties agree that
the following provisions of the Prime Lease are not so incorporated herein by
reference:

Preamble, Articles One, Two (a-d), Eight, Thirteen (d), Twenty-two, Twenty-nine,
Thirty (b), Thirty-three; Thirty-eight, Thirty-nine, Forty-five, both Articles
46, Exhibit A (except for A-4 which is specifically incorporated herein),
Exhibit C, Schedule 1 and Schedule 2. In addition, in Article 30, all references
to the Operating Expense Payment are deleted and for purposes of the Real Estate
Tax Escalation the date of April 1, 2001 is changed to June 1, 2008. In
addition, the First Amendment to Lease (excepting Section 8(b)(i) and
(ii) thereof), Second Amendment dated November 20, 2001 and (second) Second
Amendment dated as of May 31, 2002, Third Amendment dated as of January 1, 2006
and the letter agreements dated as of June 19, 2001, November 21,
2001, January 22, 2004 and May 11, 2004 are not so incorporated herein by
reference.

D.        Except to the extent otherwise provided in this Sublease, the time
limits set forth in the Prime Lease for the giving of notices, making demands,
performance of any act, condition or covenant, or the exercise of any right,
remedy or option, are changed for the purposes of incorporation into this
Sublease, by lengthening or shortening the same in each instance, as
appropriate, so that notices may be given, demands made, or any act, condition
or covenant performed, or any right, remedy or option hereunder exercised, by
Sublandlord or Subtenant, as the case may be (and each party covenants that it
will do so), within three (3) Business Days prior to the expiration of the time
limit, taking into account the maximum grace period, if any, relating thereto
contained in the Prime Lease. Each party shall promptly deliver to the other
party copies of all notices, requests or demands which relate to the Premises or
the use or occupancy thereof after receipt of same from the Prime Landlord. In
the case of any time limit described above which is one or two days after the
giving of the notice applicable thereto, such notice shall be delivered
personally as provided in Article 19 hereof. With respect to any request for
overtime services, Subtenant may make such request in Sublandlord’s name
directly to the Prime Landlord, provided such request is made in accordance with
the terms of the Prime Lease and a duplicate copy of such request (to the extent
such request is in writing) is simultaneously given to Sublandlord.

E.        Except to the extent inconsistent with the terms of this Sublease,
Sublandlord shall have the same rights and remedies with respect to a breach of
this Sublease by Subtenant as the Prime Landlord has with respect to a breach of
the Prime Lease, as if the same were more fully set forth at length herein, and
Sublandlord shall have, with respect to Subtenant, this Sublease and the
Premises, all of the rights, powers, privileges and immunities as are had by the
Prime Landlord under the Prime Lease. Sublandlord herein shall not be
responsible for any breach of the Prime Lease by the Prime Landlord or any
non-performance or non-compliance with any provision thereof by the Prime
Landlord, but Sublandlord shall comply with the provisions of Article 12 hereof.

 

6



--------------------------------------------------------------------------------

F.        Any right of Prime Landlord under the Prime Lease of access or
inspection and any right of the Prime Landlord under the Prime Lease to do work
in the Premises and any right of the Prime Landlord under the Prime Lease in
respect of rules and regulations, which is incorporated herein by reference,
shall be deemed to inure to the benefit of Sublandlord, Prime Landlord and any
other person intended to be benefited by said provision, for the purpose of
incorporation by reference in this Sublease, provided the Sublandlord will
provide the Subtenant with prior notice of its intent to access or inspect the
Premises and shall use commercially reasonable efforts to cause Prime Landlord
to do same. Further, Sublandlord shall make commercially reasonable efforts to
minimize any interference with Subtenant’s use or occupancy of the Premises or
the operation of its business therefrom, including without limitation, by
performing any work, improvements, repairs or alterations before or after
ordinary business hours and by making commercially reasonable efforts to reduce
the time required to complete any such work, improvements, repairs or
alterations and shall make reasonable efforts to cause Prime Landlord to do
same.

G.        In all provisions of the Prime Lease (under the terms thereof and
without regard to modifications thereof for purposes of incorporation into this
Sublease) requiring the approval or consent of Landlord, Subtenant shall be
required to obtain the approval or consent of both Prime Landlord and
Sublandlord and Sublandlord’s approval shall not be unreasonably withheld,
conditioned or delayed. Similarly, in all provisions of the Master Lease
requiring the tenant to submit, exhibit to, supply or provide Landlord with
evidence, certificates, or any other matter or thing, Subtenant shall be
required to submit, exhibit to, supply or provide as the case may be, the same
to both Landlord and Sublandlord.

H.        Neither Sublandlord nor Subtenant shall have any obligation to restore
or rebuild any portion of the Subleased Premises after any destruction or taking
by eminent domain.

I.          Provided Subtenant is not in default under this Sublease beyond
applicable periods of notice and grace, Sublandlord covenants and agrees that it
shall not cancel or surrender, agree to or acquiesce in the cancellation or
surrender, or do anything or commit any default that results in the cancellation
or surrender of the Prime Lease, except for a termination permitted under the
Prime Lease as a result of casualty or condemnation which is not prohibited by
Section 17A hereof, or consent to any modification, amendment or supplement to
the Prime Lease which will affect Subtenant’s rights or Sublandlord’s
obligations under this Sublease, without the prior written consent of Subtenant
which may be granted or withheld in Subtenant’s sole and absolute discretion.
Sublandlord shall promptly forward to Subtenant any default or termination
notice with respect to the Prime Lease received by Sublandlord. Notwithstanding
the foregoing, Sublessor may voluntarily cancel or surrender the Prime Lease to
Prime Landlord or assign the Prime Lease to a third party provided that the
Prime Landlord or the third party, as the case may be, agrees to and shall, as a
condition of such assignment, accept this Sublease without modification as a
direct lease between Subtenant and such Prime Landlord or third party, and
provided further that Sublandlord transfers to such Prime Landlord or third
party the Deposit as further set forth herein. Nothing in this subparagraph 7(I)
contained shall be deemed to prohibit Subtenant and Prime Landlord, each at its
option and arbitrary discretion, from entering into a direct lease of the
Premises with one another, resulting in this Sublease and the Prime Lease only
with respect to the Premises being terminated, provided same does not result in
Sublandlord incurring any additional cost and expense, beyond its own legal
fees, in connection therewith.

 

7



--------------------------------------------------------------------------------

8.        ATTORNMENT. If the Prime Lease and Sublandlord’s leasehold interest in
the Premises shall be terminated, other than as a result of casualty,
condemnation or sale in lieu thereof, Subtenant shall, attorn to Prime Landlord
and shall, during the Term, perform all of the terms, covenants and conditions
of this Sublease on the part of Subtenant to be performed, except that for the
balance of the term of the Sublease, Subtenant shall pay all Fixed Rent and
Additional Rent to Prime Landlord at the address of Prime Landlord provided in
the Prime Lease. In the event of any such attornment, Prime Landlord shall not
be (a) liable for any act or omission or default of any prior sublessor
(including, without limitation, Sublandlord, except for a default which
continues after the date of such attornment); or (b) subject to any offsets or
defenses which Subtenant might have against any prior sublessor (including
without limitation, Sublandlord); or (c) bound by any rent or additional rent
which Subtenant might have paid for more than the current month to any prior
sublessor (including, without limitation, Sublandlord); or (d), bound by any
amendment or modification of this Sublease made without Prime Landlord’s
consent. The foregoing shall be self-operative without the necessity of the
execution of any further instruments but Subtenant agrees, upon the demand of
Prime Landlord, to execute, acknowledge and deliver any instrument or
instruments confirming such attornment.

9.        QUIET ENJOYMENT. Sublandlord covenants that as long as Subtenant shall
pay the Rental due hereunder and shall not default under this Sublease, then
Sublandlord will not default under the Prime Lease and Subtenant shall peaceably
and quietly have, hold and enjoy the Premises during the Term without
molestation or hindrance by Sublandlord, subject to the terms, provisions and
conditions of the Prime Lease and this Sublease.

10.        REPRESENTATIONS, WARRANTIES AND COVENANTS.

A.        Sublandlord represents, warrants and covenants to Subtenant as follows
as of the date of execution and delivery of this Sublease:

(i)            the Prime Lease is in full force and effect in accordance with
and has a longer term than that of the Sublease, and subject to, all of the
terms, covenants, conditions and agreements contained therein and all Prime
Landlord initial work agreed to be done in the Premises has been completed;

(ii)           the Prime Lease has not been modified, amended or supplemented,
except as set forth in Schedule A annexed hereto;

(iii)          Sublandlord has not received any notice of any default by the
Sublandlord under the Prime Lease, which default remains uncured;

(iv)          Sublandlord holds the entire tenant’s interest in the Premises
under the Prime Lease free and clear of any liens, claims, mortgages, charges or
encumbrances, subleases and occupancies (other than this Sublease, the Prime
Lease and the existing sublease which term expires by its own terms prior to the
Commencement Date of this Sublease), other than matters to which the tenancy of
the Sublandlord, as tenant under the Prime Lease, is or may be subordinate;

 

8



--------------------------------------------------------------------------------

(v)            Sublandlord has full right, power and authority to enter into
this Sublease;

(vi)           All building systems servicing the Premises are in working order
and condition, and, to the best of Sublandlord’s knowledge are in compliance
with New York City Building Code and free of violations that would prevent
Sublandlord’s work or occupancy;

(vii)          To Sublandlord’s knowledge, but without independent
investigation, there are no adverse environmental conditions relating to the
Premises. Subtenant shall not be responsible for the correction of any
environmental conditions which pre-exist the commencement of the Term of this
Sublease;

(viii)         To Sublandlord’s knowledge, but without independent
investigation, no consent is required to this Sublease, except that of the Prime
Landlord;

(ix)            To Sublandlord’s knowledge, Sublandlord is not in default under
the Prime Lease; and

(x)             The Sixth Floor Assignment (as defined in the Agreement
Regarding Sixth Floor Premises dated June 19, 2001) was never consummated.

B.        Subtenant hereby warrants represents and covenants to Sublandlord that
Subtenant has full right, power and authority to enter into this Sublease.

11.        SERVICES AND REPAIRS. Notwithstanding anything to the contrary herein
set forth, Subtenant agrees that Sublandlord shall have no obligation to render
or supply any services to Subtenant, including, without limitation (a) the
furnishing of electrical energy, heat, ventilation, water, air conditioning,
elevator service, cleaning, window washing, or rubbish removal services,
(b) making any alterations, repairs or restorations (unless the need for the
alterations, repairs or restorations arose as a result of a negligent act or
omission of Sublandlord, and Sublandlord can provide such alterations, repairs
or restorations, it being understood that if Sublandlord cannot provide such
alterations, repairs or restorations, it shall make reasonable efforts to
request Prime Landlord to do so, and in any event, provided that Subtenant is
not otherwise in default beyond applicable notice and cure under this Sublease),
(c) complying with any laws or requirements of any governmental authorities
(except to the extent that any obligation to comply with any such laws or
requirements first arose prior to the date of this Sublease), or (d) taking any
action that Prime Landlord has agreed to provide, make, comply with, or take, or
cause to be provided, made, complied with, or taken under the, Prime Lease
(collectively “Services and Repairs”). Subtenant hereby agrees that Subtenant
shall look solely to Prime Landlord for the performance of any and all off such
Services and Repairs, subject to the terms and conditions of this Sublease.
Sublandlord hereby grants to Subtenant Sublandlord’s rights under the Prime
Lease to receive from the Prime Landlord Services and Repairs to the extent that
Sublandlord is entitled (i) to receive same under the Prime Lease and

 

9



--------------------------------------------------------------------------------

(ii) to grant same to Subtenant, including, without limitation, condenser water
as per Article Thirty-one (c) of the Prime Lease and cleaning as per Article
Thirty-One (d) of the Prime Lease. Subject to the other terms and provisions of
this Sublease, including, without limitation, Article Twelve hereof, Sublandlord
shall in no event be liable to Subtenant nor shall the obligations of Subtenant
hereunder be impaired or the performance thereof excused because of any failure
or delay on the Prime Landlord’s part in furnishing Services or Repairs, unless
such failure or delay results from Sublandlord’s default under the Prime Lease
(which default does not result from or is not attributable to any corresponding
default of Subtenant under this Sublease).

12.        ENFORCEMENT OF PRIME LEASE. If the Prime Landlord shall default in
any of its obligations to Sublandlord with respect to the Premises, Sublandlord
shall not, except as and to the extent hereinafter set forth, be obligated to
bring any action or proceeding or to take any steps to enforce Sublandlord’s
rights against Prime Landlord other than, upon the written request of Subtenant,
making a demand upon the Prime Landlord to perform its obligations under the
Prime Lease with respect to the Premises. If following the making of such demand
and the expiration of any applicable grace period granted to the Prime Landlord
under the Prime Lease, the Prime Landlord shall fail to perform its obligations
under the Prime Lease, then Subtenant shall have the right to take such action
in its own name. If any such action against the Prime Landlord in Subtenant’s
name is barred by reason of lack of privity, non-assignability or otherwise,
then subject to and upon the following terms, Subtenant may bring such action in
Sublandlord’s name and Sublandlord shall execute all documents reasonably
required in connection therewith and otherwise reasonably cooperate with such
action, provided (i) the same is without cost and expense to Sublandlord,
(ii) Subtenant shall indemnify Sublandlord against all liability for damages,
interest, penalties and expenses (including reasonable attorneys’ fees and
expenses) resulting from or incurred in connection with such action; and
(iii) Subtenant is not in default hereunder beyond any applicable notice and
cure period.

13.        ASSIGNMENT, SUBLETTING AND ENCUMBRANCES.

A.        Except as otherwise permitted by Article Seventeen of the Prime Lease,
or hereinbelow in subparagraph D of this Article 13, without the prior written
consent of Sublandlord (not to be unreasonably withheld, conditioned or delayed)
and Prime Landlord, Subtenant shall not (i) assign this Sublease (by operation
of law or otherwise), (ii) sublease all or any part of the Premises,
(iii) mortgage, pledge, hypothecate or otherwise encumber its interest in this
Sublease or the Premises or any interest therein, or (iv) grant any concession,
license or otherwise permit the Premises to be used or occupied by anyone other
than Subtenant. Any assignment, sublease, mortgage, pledge, hypothecation or
other encumbrance of or under this Sublease without such prior written consent
shall be invalid and without force and effect.

B.        Each and every provision of Article Seventeen of the Prime Lease must
be complied with and it is understood that all approval rights, recapture rights
and profit sharing conferred upon “Landlord” therein shall be deemed to be
conferred upon both Prime Landlord and Sublandlord (who as between them shall
determine their relative rights).

C.        If Subtenant shall at any time request the consent of Sublandlord and
Prime Landlord to any proposed assignment of this Sublease or subletting of all
or any portion of the

 

10



--------------------------------------------------------------------------------

Premises, Subtenant shall pay on demand the reasonable costs and expenses
incurred by Sublandlord and Prime Landlord, including, without limitation,
architect, engineer and reasonable attorneys’ fees and disbursements, and a
reasonable administrative fee for review and/or preparation of documents in
connection with any proposed or actual assignment of this Sublease or subletting
of the Premises or any part thereof.

D.        (i)        Notwithstanding anything in this Sublease to the contrary,
but subject in any event to the terms of the Prime Lease, including but not
limited to the First Amendment, subparagraph 8(b)(ii) thereof (which shall
govern and be binding with regard to this Section D notwithstanding anything to
the contrary otherwise contained herein), Subtenant shall be permitted to allow
any “Omnicom Affiliate,” as defined below, (each a “Designated User”) to occupy
space within the Premises, provided that (a) each Designated User occupy space
in the Premises for the uses permitted hereunder, and for no other purpose,
(b) Sublandlord is advised by notice of such occupancy by a Designated User
prior to same, (c) to the extent requested by Prime Landlord, Subtenant notifies
Prime Landlord and (d) appropriate additional insurance (in accordance with the
provisions of this Sublease) is provided to Sublandlord for Sublandlord’s review
and approval. Without limiting the number of Designated Users which may occupy
all or any portion of the space within the Premises, but subject in any event to
the First Amendment of the Prime Lease subparagraph 8(b)(ii) thereof, as of the
date hereof, one (1) Designated User has been identified by Subtenant to
Sublandlord as follows: Porter Novelli, Inc. It is agreed that (W) the
Designated Users must comply with all provisions of this Sublease that are
obligations of Subtenant and that relate to the use or occupancy of the Premises
and a default by any Designated User shall be deemed a default by Subtenant
under this Sublease; (X) all notices required of Sublandlord under this Sublease
shall be forwarded only to Subtenant in accordance with the terms of this
Sublease and in no event shall Sublandlord be required to send any notices to
any Designated Users, except as otherwise hereinafter provided; (Y) in no event
shall any use or occupancy of any portion of the Premises by any Designated User
release or relieve Subtenant from any of its obligations under this Sublease;
(Z) the Designated User and its employees, contractors and invitees visiting or
occupying space in the Premises shall be deemed agents of Subtenant for purposes
of all of Subtenant’s indemnification obligations that relate to the use or
occupancy of the Premises by the Designated Users or that arise out of any acts
or omissions of any employee, contractor, agent or invitee of the Designated
Users; (v) in no event shall the occupancy of any portion of the Premises by
Designated Users be deemed to create a Sublandlord/Subtenant relationship
between Sublandlord and such Designated Users, and, in all instances, Subtenant
shall be considered the sole Subtenant under this Sublease notwithstanding the
occupancy of any portion of the Premises by the Designated Users. Without
limiting the foregoing, Subtenant shall not be required to deliver to
Sublandlord copies of any agreements between a Designated User and Subtenant,
Guarantor or an Omnicom Affiliate relating to such Designated User’s use of
space in the Premises, unless such agreement amounts to an assignment of this
Sublease (in which case, upon Sublandlord’s request, Subtenant shall deliver a
copy of the same to Sublandlord, provided that Subtenant may redact any
financial terms contained therein) or unless otherwise requested by Prime
Landlord. As used herein, “Omnicom Affiliate” means any entity that is
controlled by the Guarantor. “Control,” as used in the preceding sentence, means
the direct or indirect ownership of more than twenty percent (20%) of the voting
securities of an entity or possession of the right to vote more than twenty
percent (20%) of the voting interest in the ordinary direction of the entity’s
affairs.

 

11



--------------------------------------------------------------------------------

(ii)        Operational Issues. Notwithstanding anything herein to the contrary,
if Subtenant has provided in writing to Sublandlord the name, address, telephone
and facsimile numbers and other contact information reasonably requested by
Sublandlord of a Designated User, any notice relating to operational issues of
the Premises received from such Designated User’s representative by Sublandlord
or sent by Sublandlord to such Designated User’s representative shall constitute
notice from Subtenant with respect to the portion of the Premises occupied by
the Designated User.

14.        INDEMNIFICATION.

A.        Sublandlord, Prime Landlord and the employees, agents, contractors,
licensees and invitees (collectively “Agents”) of each (collectively,
“Indemnified Parties”), shall not be liable to Subtenant or its agents and
Subtenant shall defend, indemnify and hold harmless the Indemnified Parties from
and against any and all suits, claims, demands, liability, damages, costs and
expenses of every kind and nature, including, without limiting the generality of
the foregoing, attorneys’ fees and expenses, court costs, penalties and fines,
incurred in connection with or arising out of the following to the extent not
caused by the negligence or willful misconduct of the Indemnified Parties or
matters occurring outside the Premises without the fault of Subtenant:

(i)        any injury or damage to any person happening on or about the
Premises, or for any injury or damage to the Premises, or to any property of
Subtenant or of any other person, firm, association or corporation on or about
the Premises. Any property of Subtenant, its employees, agents, contractors,
licensees, and invitees kept or stored at the Premises shall be kept or stored
at the sole risk of Subtenant;

(ii)        default by Subtenant in the’ payment of the Rental or any other
default by Subtenant in the observance or performance of, or compliance with any
of the terms, provisions or conditions of this Sublease including, without
limitation, such matters relating to obtaining the possession of the Premises
following any such default;

(iii)        the exercise by Subtenant or any person claiming through or under
Subtenant of any rights against Prime Landlord granted to Subtenant hereunder
(but the foregoing indemnity shall only inure to Sublandlord’s benefit);

(iv)        any holdover beyond the term of this Sublease (limited to the actual
damages relating to such holding over at the Premises, and not the entire Prime
Lease Premises);

(v)        any acts, omissions or negligence of Subtenant or any person claiming
through or under Subtenant, or the Agents of Subtenant or any such person, in or
about the Premises or the Building;

(vi)        any proceeding, action or dispute that Sublandlord or Subtenant may
institute or be party to pursuant to Article 12 of this Sublease, except to the
extent that any such proceeding, action or dispute shall determine that Prime
Landlord’s failure or refusal to provide Services or Repairs is justified
because of Sublandlord’s negligence, misconduct or breach of this Sublease or
the Prime Lease, not resulting from Subtenant’s acts or omissions.

 

12



--------------------------------------------------------------------------------

B.        Sublandlord and Subtenant each agree not to seek punitive,
consequential or special damages from the other; but nothing shall be deemed to
limit their rights to actual damages, if any, or Sublandlord’s rights to recover
any damages caused by Subtenant for which Sublandlord would be liable under the
Prime Lease. Notwithstanding anything to the contrary contained herein, in the
event there is any proceeding, action or dispute between the Sublandlord and the
Subtenant including but not limited to the provisions of Article 12, the
non-prevailing party shall pay all reasonable attorneys’ fees, costs and
expenses incurred by the prevailing party in enforcing the provisions of this
Sublease, suing to collect Rent or to recover possession of the Premises,
whether the lawsuit or other action was commenced by Sublandlord or Subtenant.

C.        The provisions of this Article 14 shall survive the expiration or
earlier termination of this Sublease.

15.        ALTERATIONS.    (A)         Subject to the terms and provisions of
this Sublease, Subtenant shall accept the existing improvements to the Premises
in their “as is” condition as of the date hereof and shall have no obligation to
remove those existing improvements at the end of the Term. Subtenant shall make
no other alterations, installations, additions or improvements (collectively,
“Alterations”) in or about the Premises without the prior written consent of
Sublandlord and Prime Landlord in each instance as provided in the Prime Lease.
Any alterations consented to by Prime Landlord shall be deemed to have been
consented to by Sublandlord provided and on condition that Prime Landlord’s
consent states that neither Subtenant nor Sublandlord shall be required to
restore the Premises upon expiration or earlier termination of this Sublease to
the condition prior to such installation of alteration. If Prime Landlord’s
consent does not so state, then Sublandlord’s consent to such Alteration may be
reasonably withheld, conditioned or delayed. All alterations shall be performed
by Subtenant at its sole cost and expense and in compliance with all of the
provisions of the Prime Lease, including the provisions requiring Prime
Landlord’s prior written consent. In the event that Subtenant shall make any
Alterations, Subtenant shall, if required by Prime Landlord and Sublandlord,
upon consent for making such Alteration, restore the Premises to their original
condition at the commencement of the Sublease (reasonable wear and tear
excepted) at the expiration of this Sublease. Subtenant will only be required to
restore Specialty Alterations (as defined in the Prime Lease) or other
alterations if required by Prime Landlord if Prime Landlord expressly requires
such restoration in writing at the time it gives its approval. Subtenant hereby
indemnifies and holds Sublandlord harmless from any liability, it may incur to
Prime Landlord or others resulting from Subtenant’s Alterations.

B.        Sublandlord approves, subject to Prime Landlord’s approval (i) the
preliminary sketch as shown on Schedule C annexed hereto and made a part hereof,
but Sublandlord reserves its right to review and approve Subtenant’s final plans
and specifications, and the sketch remains subject to the provisions of this
Sublease, including but not limited to Articles 15 and 24 hereof, and (ii) those
architects, engineers and contractors as shown on Schedule D annexed hereto and
made a part hereof.

 

13



--------------------------------------------------------------------------------

16.        INSURANCE.    A.        Subtenant, at Subtenant’s sole expense, shall
maintain such policies of insurance (and in such form) as are required by the
Prime Lease with respect to the Premises, which policies shall be reasonably
satisfactory to Sublandlord as to coverage and insurer (which shall be licensed
to do business in the State of New York), provided that such insurance at a
minimum include commercial general liability insurance insuring Subtenant
against all claims and liabilities arising out of this Sublease and the use,
occupancy, or maintenance of the Subleased Premises and all areas appurtenant
thereto. Such policy shall insure the operations of independent contractors and
contractual liability and shall: (i) name Prime Landlord and Sublandlord and
other parties as required by the Prime Lease as additional insureds with respect
to the commercial general liability policies, and (ii) provide that it is
primary and noncontributing with any insurance in force or on behalf of Prime
Landlord and Sublandlord. For the purpose of the property insurance, the tenant
improvements shall be insured at their replacement value over the term of this
Sublease, which is currently valued at $10,000,000. Prime Landlord and
Sublandlord and other parties as required by the Prime Lease shall be named as
Loss Payees, as their respective interests may appear, on Subtenant’s property
insurance policy.

B.        Notwithstanding the provisions and requirements of Article 32(b)(1) of
the Prime Lease, Subtenant, and/or its insurance agents or carriers, will
endeavor to provide Sublandlord and Prime Landlord thirty (30) days prior
written notice prior to any policy cancellation.

17.        DESTRUCTION BY FIRE OR OTHER CASUALTY; CONDEMNATION

A.        If the Premises or the Building are damaged or destroyed by fire or
other casualty, Subtenant shall have no right to terminate this Sublease except
as set forth below in this Section 17A and this Sublease shall not be terminated
by Sublandlord by reason of such casualty unless the Prime Lease is terminated
by Sublandlord in accordance with the provisions of this Section l7A below or by
the Prime Landlord pursuant to the provisions of the Prime Lease. Sublandlord
shall give Subtenant prompt notice of any such termination. If at any time
during the Term hereof there is a casualty that destroys or renders untenantable
25% or more of the Prime Lease Premises, Sublandlord shall have the right to
terminate this Sublease. Sublandlord shall also have the right to terminate this
Sublease if 30% or more of the Premises is destroyed or rendered untenantable
during the last two (2)years of the Term hereof. Subtenant shall have the right
to terminate this Sublease if the whole or substantially the whole of the
Premises is rendered untenantable and cannot be repaired within nine (9) months
after the event that destroys or renders the same untenantable. In the event of
any partial termination of this Sublease by Subtenant the Fixed Rent and
Additional Rent shall be adjusted equitably. Any right of termination in this
Section 17A set forth shall be exercised, if at all, within sixty (60) days
after the event that destroys or renders the affected portion of the Building
untenantable and if exercised by Sublandlord, it must be exercised
simultaneously with Sublandlord’s termination as to the remaining portions of
the Prime Lease Premises affected by the fire or other casualty.

B.        If the Premises are partially or totally damaged by fire or other
casualty, Subtenant shall receive an abatement of Rental for such casualty only
to the extent that Sublandlord receives an abatement to the extent the same
relates to the Premises pursuant to the terms of the Prime Lease.

C.        If the Prime Lease is terminated as the result of a taking of all or
any portion of the

 

14



--------------------------------------------------------------------------------

Building by condemnation (or deed in lieu thereof), this Sublease shall likewise
terminate. In such event, Subtenant shall have no claim to any share of the
award, except to file a claim for the value of its fixtures or for moving
expenses. In that event, Sublandlord agrees to and does hereby assign to
Subtenant the right to claim for all additions, improvements, fixtures,
alterations, trade fixtures and other personal property (“Installed Property”)
installed or paid for by Sublandlord. Subtenant agrees to make claim for all
said Installed Property, in its name, in addition to or as part of a claim for
trade fixtures installed or paid for by Subtenant, and Sublandlord and Subtenant
agree to share in the award or settlement in accordance with the amounts awarded
or paid for items installed by each, including interest; or, in the event the
award or settlement is in a single amount, then each shall share in the award or
settlement in the proportion that the total of each of the parties’
installations bears to the whole as determined by claimants’ trade fixture
appraiser in the appraisal submitted in the condemnation proceeding. Sublandlord
and Subtenant shall pay the expenses of the litigation or settlement in
proportion to their shares of the award or payment. In the event Subtenant does
not or is unable to claim for trade fixtures, Sublandlord may make a claim in
the name of Subtenant, as agent for Subtenant, and Subtenant does hereby assign
the award or payment to Sublandlord for, the purpose of collecting the award or
payment to be distributed in the same manner as described above. The foregoing
shall be self-operative without the necessary of the execution of any further
instruments. Subtenant shall have the right to terminate this Sublease in the
event of any material taking of the Premises in condemnation by notice to
Sublandlord within sixty (60) days of such taking.

D.        Subtenant waives the provisions of Section 227 of the New York Real
Property Law, which, is superseded by the provisions of this Article 17.

18.        BROKER. Each party warrants and represents to the other party hereto
that it has not dealt with any brokers in connection with this Sublease other
than CB Richard Ellis, Inc. and WF Realty LLC, whose fees shall be paid by
Sublandlord. Each party hereby indemnifies and holds the other party hereto
harmless from any and all loss, damage, claim, liability, cost or expense
(including, but not limited to, reasonable, attorneys fees, expenses. and court
costs) arising out of or in connection with any breach of the representation.
The provisions of this Article shall survive the expiration or earlier
termination of this Sublease.

19.        NOTICES. All notices, consents, approvals or other communications
(collectively a “Notice”) required to be, given under this Sublease or pursuant
to law shall be in writing and, unless otherwise required by law, shall be
either personally delivered (against a receipt), or sent by reputable overnight
courier service, addressed to the party which is to receive such Notice
attention: Legal Counsel, 601 N. 34th Street, Seattle, WA 98103, in the case of
Notices to Sublandlord, and Attn: Managing Director, in the case of Notices to
Subtenant, with a copy sent simultaneously to: Omnicom Group Inc., 437 Madison
Avenue, New York, New York 10022, Attn: Legal Department in the case of Notices
to Subtenant) at its address herein set forth, or such other address as either
may designate by Notice to the other. Any Notice given pursuant thereto shall be
deemed to have been received on receipt if personally delivered, or on the next
business day if delivered by reputable overnight courier service.

 

15



--------------------------------------------------------------------------------

20.        NO WAIVERS. Failure by either party in any instance to insist upon
the strict performance of any one or more of the obligations of the other party
under this Sublease, or to exercise any election herein contained, or acceptance
of payment of any kind with knowledge of a default by the other party shall in
no manner be or be deemed to be a waiver by such party of any defaults or
breaches hereunder or of any of its rights and remedies by reason of such
defaults or breaches, or a waiver or relinquishment for the future of the
requirement of strict performance of any and all of the defaulting party’s
obligations hereunder. Further, no payment by Subtenant or receipt, by
Sublandlord of a lesser amount than the correct amount of Rental due hereunder
shall be deemed to be other than a payment on account, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed to effect or evidence an accord and satisfaction, and Sublandlord may
accept any checks or payments as made without prejudice to Sublandlord’s right
to recover the balance or pursue any other remedy in this Sublease or otherwise
provided at law or in equity.

21.        CONSENT.

A.        Whenever in this Sublease it is provided that either party will not
unreasonably withhold its consent to any matter, such party shall also be deemed
to have agreed not to unreasonably delay or condition such consent. Sublandlord
shall not be deemed to have unreasonably withheld, conditioned or delayed its
consent to any matter if the Prime Landlord’s consent to the matter requested is
required by the Prime Lease and if Prime Landlord shall have withheld or delayed
its consent to such matter. The foregoing provisions shall not be deemed a
waiver of Subtenant’s rights herein with respect to any default by Prime
Landlord in the performance of any of its obligations affecting the Premises
under the Prime Lease.

B.        If either party shall request the other’s consent and such consent is
withheld, conditioned or delayed such party shall not be entitled to any damages
by reason thereof, it being intended that the sole remedy therefor shall be an
action for specific performance or injunction and that such remedy shall only be
available where a party has agreed herein not to unreasonably withhold,
condition or delay such consent or where, as a matter of law, such consent may
not be unreasonably withheld, conditioned or delayed, and in the event that the
party against whom action is sought prevails thereunder, then the other party
shall reimburse the prevailing party for all reasonable attorneys fees, court
costs and expenses arising out of such action.

22.        GUARANTY; SECURITY DEPOSIT.

As a condition to this Sublease and in lieu of a security deposit, Omnicom Group
Inc. has delivered an unconditional Guaranty to Sublandlord, an executed copy of
which is annexed hereto as Schedule E.

23.        ENTIRE AGREEMENT, MISCELLANEOUS.

A.        This Sublease shall be governed by and construed in accordance with
the law of the State of New York without regard to the conflicts of law
principles thereof.

 

16



--------------------------------------------------------------------------------

B.        The section headings in this Sublease are inserted only as a matter of
convenience for reference and are not to be given any effect in construing this
Sublease.

C.        If any of the provisions of this Sublease or the application thereof
to any person or circumstance shall, to any extent, held to be invalid or
unenforceable, the remainder of this Sublease shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by law.

D.        All of the terms and provisions of this Sublease shall be binding upon
and inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

E.        All prior negotiations and agreements relating to this Sublease and
the Premises are merged into this Sublease. This Sublease may not be amended,
modified or terminated, in whole or in part, nor may any of the provisions be
waived, except by a written instrument executed by the party against whom
enforcement of such amendment, modification, termination or waiver is sought and
unless the same is permitted under the terms and provisions of the Prime Lease.

F.        This Sublease shall have no binding force and effect and shall not
confer any rights or impose any obligations upon either party unless and until
both parties have executed and delivered same Under no circumstances shall the
submission of this Sublease in draft form by or to either party be deemed to
constitute an offer for the subleasing of the Premises.

G.        This Sublease and all the obligations of Subtenant to pay Rental and
perform all of its other covenants and agreements hereunder shall in no way be
affected, impaired, delayed or excused because Sublandlord or Prime Landlord are
unable to fulfill any of their respective obligations hereunder, either explicit
or implicit, or if Sublandlord or Prime Landlord is prevented or delayed from so
doing, in either case by reason of strikes or labor trouble or by accident or by
act of God or by any cause whatsoever reasonably beyond Sublandlord’s or Prime
Landlord’s control.

H.        Each and every right and remedy of Sublandlord and Subtenant under
this Sublease shall be cumulative and in addition to every other right and
remedy herein contained or now or hereafter, existing at law or in equity, by
statute or otherwise.

I.          At any time and from time to time either party shall, within fifteen
(15) days after a written request by the other, execute, acknowledge and deliver
to the requesting party a written statement certifying (i) that this Sublease
has not been modified and is in full force and effect or, if modified, that this
Sublease is in full force and effect as modified, and specifying such
modifications, (ii) the dates to which the Fixed Rent and Additional Rent and
other charges have been paid, (iii) that to the best of the certifying party’s
knowledge, no defaults exists under this Sublease or, if any do exist, the
nature of such default and (iv) as to such other matters as Sublandlord or
Subtenant may reasonably, request

J.          Subtenant agrees that in executing this Sublease, it has not relied
upon any statements, representations, covenants or warranties made by
Sublandlord or any person acting on behalf of Sublandlord other than those, if
any, expressly set forth in this Sublease and on such investigations,
examinations and inspections as Subtenant has chosen to make or has made.

 

17



--------------------------------------------------------------------------------

K.        This Agreement may be executed in counterparts each of which, when
executed, shall be deemed to be an original and all of which shall be deemed to
be one and the same instrument.

24.        SUBLANDLORD’S CONTRIBUTION. (a) Upon “Substantial Completion”
(hereinafter defined) of Subtenant’s improvements to the Premises in accordance
with plans reasonably approved by Sublandlord and approved by Prime Landlord (to
the extent Prime Landlord has a right to consent to same pursuant to the Prime
Lease), Sublandlord will reimburse Subtenant an amount no more than
$1,459,400.00 (“Construction Allowance” representing $20.00 per rentable square
foot) for Subtenant’s improvements to the Premises, provided that (a) in no
event shall more than $218,910.00 (representing 15% of the Construction
Allowance) of the Construction Allowance be used towards architectural and
engineering fees and (b) Subtenant provides Sublandlord with such lien releases
and waivers as Sublandlord reasonably requests from Subtenant’s contractors,
subcontractors and other professionals evidencing that such parties have paid in
full for their services. At Subtenant’s option the amount of the Construction
Allowance actually expended by Subtenant in accordance with this provision may
be credited against the next Rental coming due, until such credit is exhausted
or shall reimburse the Subtenant from time-to-time (but no more often than
monthly) for work done in connection with the installation and construction of
the Subtenant’s improvements, provided that the Sublandlord’s obligation to make
any such reimbursement shall be subject to the satisfaction of the following
conditions:

(i)        the work done must conform to the design set forth in the plans
approved by Sublandlord and Prime Landlord, as the case may be, in all material
respects and the quality and workmanship of the work done must be reasonably
satisfactory to the Sublandlord and the Subtenant (and the Subtenant shall have
so stated in its request for reimbursement);

(ii)        with respect to the reimbursement of any partial payment made on the
basis of the percentage of completion of any work, the Sublandlord shall have
been furnished a form by the Subtenant’s architect indicating the percentage of
completion of the work in question;

(iii)        the Sublandlord shall have been furnished with invoices from the
vendors, suppliers or contractors evidencing the amount for which payment or
reimbursement is sought, such invoices, if submitted for reimbursement, to be
marked “paid in full” by such vendor, supplier or contractor (or, in lieu
thereof the Sublandlord shall be furnished other documentation satisfactory to
the Sublandlord evidencing payment in full); and

(iv)        the Sublandlord shall have received, with respect to the work done
for which payment or reimbursement is claimed hereunder, a written waiver from
the contractor or vendor in question (and all subcontractors and subvendors
involved in the work in question) waiving any right to assert any vendor’s
mechanic’s or other lien on the building, the Premises or any fixtures,
machinery, equipment or other installation therein.

(b)        If so requested by the Subtenant, in lieu of reimbursing the
subtenant, the Sublandlord will make payment directly to the Subtenant’s
vendors, suppliers and contractors (no more often than monthly and not for
amounts which aggregate less than $50,000), provided that the Sublandlord’s
obligation to make any such payment shall be subject to the conditions set forth
above (except that the invoices to be paid need not be marked “paid in full”).

 

18



--------------------------------------------------------------------------------

(c)        It is understood and agreed that the Sublandlord shall have no
responsibility for the performance of the contractor installing the Subtenant’s
improvements (including matters of quality or timeliness), and in the event that
for any reason the Subtenant’s improvements are not completed in a timely
fashion and/or there is any delay in the date on which the Premises is ready for
occupancy by the Subtenant for the purposes of conducting business, this
Sublease shall nevertheless continue in full force and effect, and the Subtenant
shall have no right, remedy or claim against the Sublandlord.

(d)        If the cost of improvements exceeds this Construction Allowance, the
excess shall be paid solely by Subtenant. Should any excess be paid by
Sublandlord, Subtenant shall reimburse Sublandlord for such amounts paid in
excess of the Construction Allowance not later than ten (10) days after invoice
from Sublandlord to Subtenant for the same. In all circumstances, the Subtenant
shall only be entitled to collect such amounts up to the entire Construction
Allowance that have actually been incurred by Subtenant in completing the
improvements authorized by Sublandlord and Prime Landlord. For purposes hereof,
“Substantial Completion” means that the Subtenant’s work has been completed
except for minor details of fit, finish, decoration and mechanical adjustment,
if any, the non-completion of which does not (and the completion of which shall
not) materially interfere with the Subtenant’s use of the Premises or the
conduct of its business.

25.        SIGNAGE. Sublandlord shall use commercially reasonable efforts to
cause Prime Landlord to list the Subtenant and its principal officers and
employees in the building’s directory, if any. Sublandlord shall not object to
and shall join in Subtenant’s application for rights to elevator lobby signage.
It is understood that Subtenant shall be responsible for any charges made by the
Prime Landlord for such listings and that Prime Landlord’s refusal to list
Subtenant in the building directory shall not affect this Sublease or
Subtenant’s liability hereunder.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Sublease as of
the day and year first above written.

 

SUBLANDLORD: GETTY IMAGES (US), INC. By:  

/s/ JEFF BEYLE

Name:   Jeff Beyle Title:   President

 

SUBTENANT CARDINIA REAL ESTATE, LLC By:  

/s/ STEVEN AZZOPARDI

Name:   Steven Azzopardi Title:   Managing Director

 

20